Citation Nr: 1759599	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-13 946		DATE
		

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

3.  Entitlement to service connection for an intestinal condition.

4.  Entitlement to service connection for cognitive issues.

5.  Entitlement to service connection for memory loss.


ORDER

Service connection for bilateral hearing loss is denied.


FINDING OF FACT

The Veteran does not currently have sensorineural hearing loss in the right ear or in the left ear to an extent recognized as a disability for VA purposes.




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty for 20 years, from November 1977 to May 1983 and from March 1984 to October 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied entitlement to service connection for the claimed disabilities.  

In May 2015, the Veteran testified at a videoconference hearing before the undersigned and a transcript of that hearing is of record.

The Board remanded the issues for further development in November 2015.  With regard to the claim for service connection for hearing loss, the AOJ was instructed to obtain relevant VA treatment records and schedule the Veteran for a VA examination to determine the current level of hearing loss.  VA treatment records have since been associated with the claims file.  The Veteran was scheduled for a VA hearing loss examination, which he declined to attend in May 2016.  The Board therefore finds there has been substantial compliance with its remand directives with regard to the hearing loss claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a sleep disorder, intestinal condition, cognitive issues, and memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Service connection for hearing loss

The Veteran contends that he has hearing loss due to exposure to jets and other aircraft in service while working as an expediter on the flight line.  He asserts that the results of a VA hearing loss examination in December 2013 were in error because hearing loss is service-connected is "difficult and controversial."  See the April 2014 VA Form 9.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

In this case, the Board finds that in-service noise exposure is established.  The Veteran can describe being exposed to loud noise, such as those caused by jets and aircraft.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  His lay statements are credible as they have been consistent and are confirmed by the circumstances of his service.  The Veteran's DD Form 214 indicates that he worked as a munitions systems craftsman in the Air Force, and that he was awarded a small arms expert marksmanship ribbon.  For these reasons, in-service acoustic trauma to both ears is established.  This, however, is not the end of the inquiry.  The threshold issue is whether in-service noise exposure resulted in bilateral hearing loss.

To that end, the evidence does not show that the Veteran has a bilateral sensorineural hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  As discussed above, hearing loss for VA purposes is expressly defined by regulation.  In other words, "hearing loss" for VA purposes is different than the colloquial usage of the term "hearing loss," and it is even potentially different than an assessment of hearing loss disability as might be diagnosed by a competent health care provider.  

The Veteran was afforded a VA audiological examination in December 2013, which reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
20
LEFT
15
15
10
15
25

The Veteran's speech recognition score using the Maryland CNC Test was 100 percent in his right ear and 100 percent in his left ear.  The examiner indicated that the Veteran had bilateral hearing loss in the frequency range of 6000 hertz or higher frequencies, but no hearing loss in the frequency range of 500-4000 hertz.

In March 2014, and again in the May 2015 Board hearing, the Veteran indicated that his hearing had worsened.  In February 2016, the Veteran was sent a letter indicating that the VA medical facility nearest to him would schedule him for another hearing loss examination.  In April 2016, the Veteran indicated on the phone that he was not sure if he wanted the appointment and would call back.  In May 2016, the Veteran refused the examination; as such, it was canceled.  The duty to assist is not a one-way street and that the Veteran has a duty to cooperate, to include reporting for examination. 38 C.F.R. §§ 3.326, 3.327, 3.655 (b) (2012); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board finds that the weight of the competent and credible evidence shows that the Veteran does not currently have a hearing loss disability in either the right ear or the left ear that meets the criteria of 38 C.F.R. § 3.385.  Without competent evidence of a current hearing loss disability, service connection cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


REMAND

Unfortunately, another remand is required for the remaining issues on appeal.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As noted in the November 2015 Board remand, the Veteran has asserted that exposure to various hazardous chemicals and toxins in service has caused his claimed sleep disorder, intestinal condition, cognitive issues, and memory loss.  He has specifically contended that he has been exposed to coal dust, asbestos, lead, cadmium dust, petroleum distillates, oils, greases, burnt composites, and crash recovery substances, and has submitted several journal articles and internet print-outs in support of his contentions.

The Veteran was scheduled for relevant VA examinations in 2016.  VA treatment records and phone call records in the claims file, however, indicate that in April 2016, the Veteran indicated on the phone that he was not sure if he wanted the appointments and would call back.  In May 2016, the Veteran refused the examinations; as such, they were canceled.  The Board finds that medical opinions are nevertheless still necessary to adjudicate the claims.  

The Veteran asserts as an alternative theory of entitlement for these claims that he is a Gulf War Veteran and presumptive service connection is therefore warranted.  See the July 2013 application for disability compensation benefits, March 2014 notice of disagreement, May 2017 Board hearing transcript.  The Veteran's DD Form 214 indicates that he had 12 years of foreign service, but does not indicate specific dates or countries of service and does not indicate that he was awarded a Southwest Asia Service Medal or similar award.  As such, appropriate development should be undertaken to determine the specific dates and location(s) of the Veteran's service during the Gulf War.  

On remand, updated VA treatment records should also be obtained.

Accordingly, the issue is REMANDED for the following action:

1.  Verify the dates and location(s) of the Veteran's active service in the Southwest Asia Theater of Operations during the Gulf War.  If unavailable, notify the Veteran and document in the claims file the steps taken to confirm such service.

2.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from May 2016 to present.  All records/response received should be associated with the claims file.

3.  Forward the record and a copy of this Remand to a qualified medical professional competent to provide an opinion on the etiology of sleep disorders. 

Based on a review of the record, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current sleep disorder, to include obstructive sleep apnea (OSA), had its clinical onset during the Veteran's period of active service, or is related to incident, injury, or event in active service.

The examiner should specifically consider and discuss exposure to coal dust, asbestos, cadmium dust, medial blasting, lead, petroleum distillates, oils, greases, burnt composites, and or/crash recovery substances, to include the medical journal articles and internet articles submitted by the Veteran.

If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  Forward the record and a copy of this Remand to a qualified medical professional competent to provide an opinion on the etiology of intestinal conditions. 

Based on a review of the record, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current intestinal condition had its clinical onset during the Veteran's period of active service, or is related to incident, injury, or event in active service.

The examiner should specifically consider and discuss exposure to coal dust, asbestos, cadmium dust, medial blasting, lead, petroleum distillates, oils, greases, burnt composites, and or/crash recovery substances, to include the medical journal articles and internet articles submitted by the Veteran.

If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

5.  Forward the record and a copy of this Remand to a qualified medical professional competent to provide an opinion on the etiology of cognitive issues and memory loss. 

Based on a review of the record, the examiner should address the following:

a) Whether it is clear and unmistakable, or undebatable, that the Veteran entered service with residuals of a pre-existing head injury, including cognitive issues and/or memory loss.  
If the examiner makes such a finding, he or she is asked to point to the evidence in the file that led to this conclusion.  

b) If residuals of a head injury pre-existed service, then the examiner is asked to provide an opinion on whether it is also clear and unmistakable that the residuals of the head injury were not aggravated (that is, did not undergo a permanent increase in severity) during service.

c) If unable to find clear and unmistakable evidence supporting a pre-existing condition that was not aggravated during service, the examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that any current cognitive issues and/or memory loss had its clinical onset during the Veteran's period of active service or is related to incident, injury, or event in active service, to include exposure to coal dust, asbestos, cadmium dust, medial blasting, lead, petroleum distillates, oils, greases, burnt composites and/or crash recovery substances.  

The examiner should specifically consider and discuss exposure to coal dust, asbestos, cadmium dust, medial blasting, lead, petroleum distillates, oils, greases, burnt composites, and or/crash recovery substances, to include the medical journal articles and internet articles submitted by the Veteran.

If any requested medical opinions cannot be given, the examiner should state the reason(s) why.

6.  After completing the above, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  James McElfresh, representative



Department of Veterans Affairs


